Citation Nr: 9900066	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to April 1970 under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which reopened a claim for service 
connection for PTSD.  This issue was previously denied by the 
Board in October 1986.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he received a head injury from 
shrapnel in Vietnam and, on another occasion, also injured 
his knee, extensively tearing the ligaments, when he fell on 
a rock during a grenade attack.  He alleges evacuation and 
lengthy periods of hospitalization for each of these 
injuries.  He also maintains that if he had been accepted 
into a PTSD counseling program, he would have been granted 
service connection.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD has been submitted.  It is further the decision of the 
Board that the evidence supports service connection for PTSD. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by decision of the 
Board in October 1986.

2.  The veteran has submitted new and material evidence to 
reopen the claim.

3.  The veteran did not engage in combat with the enemy.

4.  There exists credible supporting evidence that the 
claimed inservice stressor actually occurred.

5.  There is medical evidence establishing a clear diagnosis 
of PTSD, and a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressor. 


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied service 
connection for PTSD in October 1986 is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991).

2.  Post-traumatic stress disorder was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under governing law and regulations, a claim previously and 
finally disallowed by 
either the Board or the RO may not be reopened in the absence 
of new and material 

evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1997); 38  
C.F.R. §§ 3.156 (1998); 38 C.F.R. § 20.1100, 20.1103 (1997).  
New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) has held 
in Evans v. Brown, 9 Vet. App. 273 (1996), that a previously 
and finally disallowed claim may be reopened when new and 
material evidence has been presented since the time that the 
claim was finally disallowed on any basis.  In determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In order for a claim 
to be reopened and the entire record reviewed, the evidence 
must be both new and material.  38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  To be 
material, it must be relevant and probative of the issue or 
issues at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If the additional evidence considered is deemed 
material, then the claim is reopened.  Wilkinson v. 
Brown, 8 Vet. App. 263 (1995).  Following reopening, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Kightly v. Brown, 
6 Vet. App. 200, 205 (1994).  

The veteran filed his initial claim for PTSD in February 
1984.  In October 1986, the issue came before the Board, 
which denied the claim, noting that a personality disorder 
had been diagnosed in service and substance abuse after 
discharge from active service, and that on VA examination in 
1985, an examiner had found no significant evidence to 
support a diagnosis of PTSD.  A Board decision is a final 
decision.  In April 1995, the veteran sought to reopen this 
claim on the basis of new and material evidence.  

Newly submitted evidence includes VA hospitalization reports, 
a VA mental disorders examination, an RO hearing, lay 
statements, outpatient treatment reports, and additional 
service personnel and medical records.  The Board finds that 
this evidence is new, bears directly and substantially upon 
the specific matter at hand, and is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board agrees with the 
decision of the RO to reopen the claim.  A decision on the 
merits follows.

As a preliminary matter, the Board finds that the veterans 
claim for entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for the 
purpose of well-groundedness) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 128, 136-37 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The record shows that the RO diligently attempted to obtain 
all service personnel and medical records during the 
veterans period of service in Vietnam, but that service 
medical records for the period from May 1967 to December 1969 
(apart from records of hospitalization for perirectal 
abscess) could not be located, despite repeated attempts to 
do so. 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1997).  

A clear diagnosis of PTSD has been legally defined as a 
current, unequivocal diagnosis which, unless evidence shows 
to the contrary, must be presumed to have been made in 
accordance with the applicable DSM criteria as to both 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  As to this veteran, 
service medical records show that a diagnosis of passive-
dependent personality disorder was made.  From 1984 to 1992, 
the veteran was consistently given diagnoses of chronic 
alcohol abuse or polysubstance dependence.  

From December 1988 to February 1989, the veteran was 
hospitalized at a VA facility with a primary diagnosis of 
polysubstance dependence.  In association with this 
admission, he was afforded a psychology consultation, which 
related a history reported by the veteran of shrapnel wounds 
to his forehead and back due to a mortar attack, which caused 
him to lose consciousness and to spend three months in 
hospitals in Vietnam and Japan.  A February 1989 outpatient 
neuropsychological screening also noted that he reportedly he 
had received frontal area shrapnel wounds during a mortar 
attack, resulting in a period of unconsciousness lasting for 
several days.  

In August and September of 1992, the veteran was again 
admitted to a VA hospital with a primary diagnosis of 
substance abuse.  The hospitalization report mentioned that 
he worked on a PTSD related problem.  In April 1995, a 
registered nurse/social worker, employed by the Vietnam 
Veteran Families Project, informed VA that the veteran had 
been seen for counseling by that organization.  Initial 
review of test results suggested that he did have the 
classical symptoms of PTSD.  The social worker found that the 
veterans symptoms fit the criteria for diagnoses of alcohol 
abuse and PTSD, combat-related.  

The veteran underwent his first VA psychiatric examination in 
June 1995.  Medical history, as apparently reported by the 
veteran, included shrapnel injury to his right thigh and 
back, mortar injury and shrapnel injury to the forehead, and 
also a third injury when he was knocked out and was unable to 
recall what happened. His stressor was stated to be incidents 
emanating from heavy combat, including fire fights, close 
encounters with Vietcong soldiers, hearing the crying out of 
wounded soldiers, and picking up dead bodies.  The examiner 
noted that based on the combat experience that he has had 
and his symptoms, he met the criteria for PTSD.  The examiner 
added that the veteran, obviously, had symptoms consistent 
with paranoid schizophrenia.  He explained that these two 
conditions were entirely separate conditions that co-existed 
and that the PTSD had nothing to do with the paranoid 
schizophrenia.  A third impression was substance abuse, 
alcohol and drugs, in remission.  

This evidence reveals that the June 1995 diagnosis, as well 
as the nurse/social workers impression of April 1995, 
constitute current and unequivocal diagnoses of PTSD, in 
accordance with reported information accepted as truthful.  
The Board is not free to substitute its own unsubstantiated 
medical conclusion to refute a medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Nor does the Board 
question the sufficiency of the claimed stressors to support 
the diagnosis as found by medical determination.  See Cohen, 
10 Vet. App. at 142; West v. Brown, 7 Vet. App. 70, 79 
(1994).  

The question remains as to the existence of the claimed 
stressors.  See West v. Brown, 7 Vet. App.  at 76.  As an 
initial consideration, evidence necessary to establish the 
occurrence of a recognizable stressor to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether the veteran was engaged in combat with 
the enemy.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If a claimed stressor relates to combat, service department 
evidence that the veteran engaged in combat or received 
certain military awards normally associated with combat will 
be accepted (in the absence of evidence to the contrary) as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

In addition, where the veteran is shown to have engaged in 
combat, and diagnoses indicate that his PTSD derives from a 
combat-related stressor, 38 U.S.C.A. § 1154(b) may require 
that his statements be accepted as sufficient proof of the 
stressors existence.  Section 1154(b), however, does not 
require the acceptance of a veterans assertion that he was 
engaged in combat with the enemy; it would be tautological to 
conclude that it did.  Cohen, 10 Vet. App. at 146, citing 
Irby v. Brown, 6 132, 136 (1994).  A determination as to 
whether the veteran was engaged in combat with the enemy must 
be made by the Board and adequate supported with reasons and 
bases.  Cohen, 10 at 145 (citations omitted).  

Service personnel records reveal that the veteran served in 
the Infantry in Vietnam from December 2, 1967 to November 29, 
1968.  These records also disclose that his unit participated 
in five counter-offensive campaigns in Vietnam, including the 
Tet Counter-Offensive Campaign.  His military occupational 
specialty while he was in Vietnam was rifleman.  His 
decorations include the Bronze Star Medal and the Army 
Commendation Medal.  None of these decorations s establishes 
that he engaged in combat with the enemy.  In fact, there is 
no evidence in his military records that he engaged in combat 
with the enemy.  This being the case, evidence corroborating 
the existence of the stressor or stressors alleged must be 
obtained for the purpose of establishing service connection 
for PTSD.

In May 1995, the RO requested for specific information from 
the veteran as to the stressors alleged.  In his response in 
June 1995, he stated, in pertinent part, that as a member of 
Company B, 2nd 506th Infantry, 101st Airborne Division, he had 
received a head injury while on guard duty from shrapnel from 
a mortar attack and was evacuated to the 93rd Evacuation 
Hospital and ultimately to the 106th General Hospital in 
Japan.  He subsequently reported that this incident occurred 
in April 1968.

At his RO hearing in January 1997, the veteran testified that 
while he was sleeping in a truck during guard duty, he was 
awakened by a mortar coming in.  Shrapnel hit him in the 
head, for which he was hospitalized in Saigon.  He was unable 
to explain why he did not receive the Combat Infantry Badge 
or the Purple Heart. 

As mentioned earlier, it appears that most service medical 
records are missing for the period in early 1968 when the 
head injury is alleged to have occurred.  Therefore, there is 
no medical evidence of treatment for this injury.  However, 
in February 1970, an outpatient record notes a reported 
history of a head injury on March 26, 1968 in Vietnam; 
physical examination was negative.  The separation 
examination report noted a scar on his forehead, but found no 
disability and did not relate the scar to combat. 

Among the stressors alleged by the veteran in statements, 
history and testimony is a shrapnel injury to the head in 
early 1968.  Service medical records for this period are 
missing, but subsequent service medical records do reflect 
history and findings consistent with such injury.  With 
application of the benefit of the doubt rule, and 
consideration of 38 U.S.C.A. § 1154(b), the Board finds 
sufficient corroboration of the existence of one of the 
stressors alleged by the veteran.  This being the case, all 
of the elements as listed at 38 C.F.R. § 3.304(f) are 
present, and the claim is allowed.



ORDER

Service connection for PTSD is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
